Citation Nr: 1227080	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-11 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to May 1970 and from November 1990 to July 1991, with additional reserve service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2011, the Veteran testified during a hearing at the RO before a Veterans Law.  A transcript of the proceeding is of record.  In May 2011, the matter was remanded to the RO for additional development.  In May 2012, the RO issued a supplemental statement of the case in which it continued the denial of the claim.  

In June 2012, the Board received the Veteran's claims folder.  That same month, it sent him a letter advising him that the Veterans Law Judge who conducted the March 2011 hearing was no longer employed by the Board.  The Veteran was offered the option of having the Board decide his appeal or of having another hearing.  In a form received on June 28, 2012, the Veteran requested another hearing before a Veterans Law Judge at the St. Petersburg, Florida RO.  

To date, the appellant has not been afforded the requested hearing, and there is no indication that he has withdrawn his request or otherwise waived his right to a Board hearing; hence, the hearing must be scheduled.  See 38 C.F.R. § 20.700 (2011).



Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a hearing at the RO before a Veterans Law Judge following the usual procedures set forth in 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2011).  Appropriate notification should also be provided to his representative, if any.

Thereafter, the case should be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


